Citation Nr: 0024697	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  96-07 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for postoperative left 
shoulder rotator cuff repair, currently evaluated as 10 
percent disabling, on appeal from an initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1971 to May 
1976, and from January 1980 to April 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO granted service connection and 
assigned a disability evaluation of 10 percent for a left 
shoulder postoperative rotator cuff repair.  In this 
decision, the Board has recharacterized the issue on appeal 
to comply with the opinion by the United States Court of 
Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals, hereinafter "the Court") in Fenderson v. 
West, 12 Vet. App. 119 (1999). 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected postoperative left 
shoulder rotator cuff repair is manifested by complaints of 
severe left shoulder pain, weakness, occasional swelling, 
difficulty lifting objects, and objective evidence of healed 
incisions on the lateral and anterior left shoulder with full 
range of motion without crepitants. 


CONCLUSION OF LAW

The criteria for an assignment of a rating higher than 10 
percent for postoperative left shoulder rotator cuff repair 
have not been satisfied.  38 U.S.C.A. §  1131, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71a Diagnostic Codes 5203, 5299 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  He has 
not alleged that any records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  Accordingly, the Board finds 
that all relevant facts have been properly developed and the 
duty to assist the claimant, as mandated by 38 U.S.C.A. 
§ 5107(a), has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1999).  In an April 1994 rating 
decision, the RO awarded service connection for postoperative 
left rotator cuff repair, with a 10 percent rating effective 
April 14, 1993, the date following service discharge.  The 
service medical records show that the veteran frequently 
complained of left shoulder pain that he attributed to a 1972 
helicopter crash in Vietnam.  These records also show that he 
injured his left shoulder in July 1981 while moving a 
refrigerator.  In June 1993, shortly after service discharge, 
he underwent a left shoulder diagnostic arthroscopy, partial 
rotator cuff debridement, and open subacromial decompression.  
The postoperative findings were partial thickness rotator 
cuff tear; intact biceps tendon with partial -- less than 25% 
-- evulsion from the super glenoid tubercle; and intact 
glenoid labrum.  The veteran submitted to a VA examination in 
July 1993, but was still convalescing from the left shoulder 
surgery and unable to have the shoulder completely evaluated.     

The veteran appealed this rating decision to the Board.  In 
July 1998, the Board remanded the claim for an updated 
medical evaluation of the left shoulder.  The case returned 
to the Board in July 1999 and was remanded again, this time 
for additional evidentiary development following the 
veteran's recent left shoulder surgeries.  In April 1999, the 
veteran underwent left shoulder surgery consisting of open 
anterior stabilization with Bankart repair, following a 
history of complaints of left shoulder anterior instability 
with secondary impingement and frequent dislocations during 
shoulder activity.  In June 1999, he underwent a revision of 
the left Bankart repair with removal of the loose suture 
anchor.  This case is now back before the Board following 
this case development, and the 10 percent rating has remained 
in effect until the present.  

The veteran has appealed the assignment of a 10 percent 
rating for his service connected left shoulder condition, and 
contends that a higher rating is warranted.  He contends that 
he has significant pain especially at night, weakness, 
occasional swelling, and difficulty lifting objects.  After a 
review of the records, the Board finds that the evidence does 
not support his claim for an increased evaluation.  See 
38 U.S.C.A. § 7104 (West 1991 & Supp. 2000).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5299-5203.  DC 5299 identifies a 
musculoskeletal condition that is not specifically rated 
under the Schedule, but is rated by analogy under a listed 
diagnostic code.  See 38 C.F.R. § 4.20, 4.27 (1999).  DC 5203 
rates impairment of the clavicle or scapula.  A 20 percent 
rating is warranted for dislocation of the either the major 
(i.e. dominant) or minor shoulder.  See 38 C.F.R. § 4.69 
(1999).  A 20 percent rating is also warranted for nonunion 
of the clavicle or scapula with loose movement of the major 
or minor shoulder.  A 10 percent rating is warranted for 
nonunion of the scapula or clavicle without loose movement, 
or for malunion, for the major or minor shoulder.  The 
disability may also be rated on impairment of function of the 
contiguous joint.         

The most recent VA examination, from September 1999, reveals 
that the veteran complains of left shoulder weakness and pain 
that wakes him up at night.  He describes the pain as 
continuous, with a severity of 8 on a scale of 1-10.  He also 
complains of stiffness during weather changes, occasional 
swelling, heat and redness in his shoulder, and an inability 
to lift anything over 10 pounds with his left arm.  He 
explains that the pain is less severe in the morning, but 
increases during the day due to lifting and other activities.  
Upon examination, he had a 5 centimeter healed incision on 
the anterior left shoulder, and a 6.5 centimeter healed 
incision on the lateral left shoulder.  No heat, edema or 
redness was noted at the left shoulder.  The shoulder 
exhibited full range of motion with no crepitants during 
motion, and no guarding, abnormal movement or muscle atrophy.  
The examiner did note decreased grip strength of the left 
hand.  The pertinent diagnoses were "status post Mitek 
repair, left shoulder, 4/99 with moderate disability as 
result of rotator cuff tear" and "[r]edo of left Bankart 
with removable (sic) of Viro-Tec suture, 6/3/99."            

Based on this most recent evidence, the Board finds that the 
evidence does not support an increase to the next higher 
rating, 20 percent.  There is no evidence of a nonunion of 
the clavicle or scapula with loose movement.  Furthermore, 
there is no evidence of dislocation of the clavicle or 
scapula.  

Although there is evidence of past left shoulder 
dislocations, the September 1999 VA examination report 
indicates that the last documented dislocation was in January 
1999.  An August 1998 VA examination report indicates that 
the veteran's left shoulder would dislocate periodically, 
approximately once every several months.  The April 1999 
operative report describes repair of a Bankhart lesion of the 
glenohumeral joint.  Although the RO has rated the veteran's 
shoulder disability under Diagnostic Code 5203, for 
impairment of the clavicle or scapula, the Board has also 
considered whether a higher rating could be assigned under 
Diagnostic Code 5202, for other impairment of the humerus.  
Under this diagnostic code, recurrent dislocation of the 
humerus at the scapulohumeral joint would warrant a 20 
percent rating, on either the major or the minor side, with 
infrequent episodes, and guarding of movement only at 
shoulder level.  Although the veteran might be said to have 
had infrequent episodes of left shoulder dislocation prior to 
his more recent surgeries, it is neither contended nor shown 
that he had guarding of movement at the shoulder level.  This 
past occasional dislocation problem, without guarding of 
movement, is insufficient to award a 20 percent rating under 
Diagnostic Code 5202.  

The Board has also considered the potential for a staged 
rating, in accordance with Fenderson, supra.  Despite the 
veteran's varying level of disability during the period in 
question, i.e., from April 1993 to the present, the 
disability level was never shown to approximate the criteria 
for a higher rating.  Therefore, the Board finds that the 10 
percent rating under DC 5203 is the most appropriate rating.      

In evaluating the veteran's condition, the Board also 
considers all of the applicable regulations, including 
consideration of the limitation of function imposed by pain.  
See 38 C.F.R. §§  4.40, 4.45, 4.59 (1999), DeLuca v. Brown, 
8 Vet. App. 202 (1995).  38 C.F.R. § 4.40 allows for VA to 
take functional loss into consideration when rating a 
disability of the musculoskeletal system, due to the 
inability to perform the normal working movements of the body 
with the normal excursion, strength, speed, coordination and 
endurance.  This loss may be due to any of a number of 
factors, such as absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology.  Functional loss may also be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Id.   
Section § 4.45 directs consideration of joint disability due 
to less movement of the joint than normal, more movement than 
normal, weakened movement, excess fatigability, 
incoordination or impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, deformity 
or atrophy of disuse.  These criteria also consider 
instability of station, disturbance of locomotion, and 
interference with sitting, standing and weight bearing.  
Section 4.59 is utilized for painful motion due to arthritis.  

The Board considers these regulations and finds that the 
veteran's left shoulder disability does not warrant an 
evaluation beyond that established under DC 5203.  The Board 
notes that the veteran complains of constant pain that 
increases in intensity during the course of the day, 
especially following normal physical activities, and is worst 
at night, affecting his ability to sleep.  He also states 
that his left shoulder problems prevent him from lifting more 
than 10 pounds with his left arm.  He attributes weakness in 
his left arm and hand to his service-connected left shoulder 
disability.  The most recent VA examination supports this 
contention of weakened left-hand grip strength.  While there 
is no objective evidence of pain due to arthritis, 
eliminating the application of 38 C.F.R. § 4.59, the Board 
notes that there is some evidence of functional loss and 
weakened movement due to pain.  This, however, does not 
equate to additional disability, beyond that contemplated by 
the current 10 percent rating under Diagnostic Code 5203 as 
analogous to impairment of the clavicle or scapula, so as to 
support the assignment of a separate or higher rating under 
38 C.F.R. §§ 4.40 or 4.45. 

The 10 percent disability rating according to the Schedule 
does not preclude the Board from granting a higher rating for 
this disability.  In Floyd v. Brown, 9 Vet. App. 88 (1996), 
the Court held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 50 
percent, exists in the Schedule for greater disability of the 
left shoulder.  The record does not establish a basis to 
support a higher rating under the Schedule.  Additionally, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The Board notes that the veteran has 
had three operations on his left shoulder since service 
discharge.  However, the Board does not find that these 
hospitalizations are so frequent as to warrant extraschedular 
consideration.  The first hospitalization, in June 1993, took 
place shortly after service separation and involved repair of 
the partial thickness rotator cuff tear.  The subsequent 
hospitalizations were not until April and June of 1999, for 
left Bankart repair and revision of repair, and did not 
require prolonged periods of convalescence.  The Board also 
does not find evidence to support a conclusion that the 
veteran's left shoulder disability, by itself, has created a 
marked interference with his employment.  For the reasons 
noted above, the Board concludes that the impairment 
resulting from this left shoulder disability is adequately 
compensated by the rating now assigned.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.


ORDER

Entitlement to a higher initial disability evaluation for 
postoperative left shoulder rotator cuff repair is denied.



		
	MARY GALLAGHER	
	Member, Board of Veterans' Appeals

 

